Case 3:19-cv-19653-AET-TJB Document 6 Filed 02/20/20 Page 1 of 1 PagelD: 44

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
JUSTIN PRIEWE, Individually and On Case No. 1:19-cv-19653-AET-TJB
Behalf of All Others Similarly Situated,

Plaintiff,

Vv.
ELECTROCORE, INC., FRANCIS
R. AMATO, GLENN S. VRANITAK,
BRIAN POSNER, CHARLIE S. COX,
MICHAEL G. ATIEH, JOSEPH P.
ERRICO, NICHOLAS COLUCCI,
THOMAS J. ERRICO, TREVOR J.
MOODY, MICHAEL
W. ROSS, DAVID M. RUBIN, and
JAMES L.L. TULLIS,

Defendants.

 

 

NOTICE OF VOLUNTARY DISMISSAL

TO: ALL PARTIES AND THEIR COUNSEL OF RECORD

WHEREAS, no defendant in the above-captioned action Priewe
v. electroCore, Inc. et al., No. 1:19-cv-19653-AET-TJB, brought before the United States District Court
for the District of New Jersey, has served an answer or motion for summary judgment;

NOTICE IS HEREBY GIVEN that, pursuant to Federal Rule of Civil Procedure
41(a)(1)(A), plaintiff Justin Priewe hereby voluntarily dismisses the above-captioned action, without

prejudice, as to all defendants.

 

Dated: February 19, 2020 Respectfully submitted,
ok POMERANTZ LLP
it Is: so ordered this_<2 day /s/ Gustavo F. Bruckner
of ' 20 22 Gustavo F, Bruckner
600 Third Avenue, 20th Floor
New York, NY 10016
ily
Ann seat Cherny — Telephone: (212) 661-1100
- Thompson, Web. DJ. Facsimile: (212) 661-8665
gfbruckner@pomlaw.com

Counsel for Plaintiff Justin Priewe
